DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected for a grammatical error. Line 3 recites “thickness a bottom wall”.
Claim 11 is objected to for being an improper multiple dependent claim for depending from multiple dependent claim 3.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boland                               (EP 2241484 A1).
As to claim 1, Boland discloses a windscreen wiper device (1) of the flat blade type (Two embodiments meet claim 1. The first embodiment, referred to as 1st, is shown in Figs. 3 and 4. The second embodiment, referred to as 2nd, is shown in Fig. 5) comprising an elastic, elongated carrier element, as well as an elongated wiper blade (2) of a flexible material, which can be placed in abutment with a windscreen to be wiped, which wiper blade includes a central longitudinal groove (3), in which groove a central longitudinal strip (4) of the carrier element is disposed, which windscreen wiper device comprises a connecting device (7) for an oscillating wiper arm (8), wherein at least one end (5) of said wiper blade extends beyond said longitudinal strip in order to define at said end of said wiper blade a space (17) open at one end thereof, said wiper blade comprising a spoiler (9) at a side thereof facing st:  6; 2nd: 21) is provided at said end of said wiper blade, wherein said end piece comprises a plug (1st:  16; 2nd: The portion of 21 which is separate from elements 19) fitted inside said space in order to dust and water tightly close said groove at said end of said wiper blade, as well as retaining means (1st:  11; 2nd: 19) fitted outside said space and into a longitudinal slit (1st:  12; 2nd: The opening formed by 19 as it enters the material of 2) on a longitudinal side of said wiper blade in order to retain said end piece onto said wiper blade, and wherein an extremity (An uppermost portion of 9) of said spoiler is unengaged by said end piece near said end of said wiper blade (An uppermost portion of 9 near a longitudinal end of 2 does not touch the longitudinal end of 2).
As to claim 2, wherein said end piece has a maximum width corresponding to a maximum width of said groove (1st:  16 would be the same shape as 21, as evidenced by claims 2 and 9; 2nd: Fig. 5D).
As to claim 3, wherein said end piece has a maximum height corresponding to the sum of a maximum height of said groove, a height of said longitudinal slit and a thickness of a bottom wall of said groove (1st:  16 would be the same shape as 21, as evidenced by claims 2 and 9; 2nd: Fig. 5D).
As to claim 4, wherein said plug and said retaining means are made in one piece (1st:  Fig. 4; 2nd: Fig. 5C).
As to claim 5, wherein said plug and said retaining means are made in one piece of plastic material (paragraph 9).
As to claim 6, wherein said retaining means comprises at least one longitudinal finger (1st:  11; 2nd: 19) provided in said longitudinal slit on said longitudinal side of said wiper blade.
As to claim 7, wherein said longitudinal finger is provided with teeth (1st:  11; 2nd: 19) engaging a wall (20) of said longitudinal slit.
st:  11; 2nd: 19) engaging an upper wall of said longitudinal slit formed by a bottom wall of said groove     (Figs. 3, 4 and 5C).
As to claim 9, wherein said retaining means comprises two longitudinal fingers (1st:  11; 2nd: 19) provided into opposing longitudinal slits on longitudinal sides of said wiper blade (Figs. 3, 4 and 5C).
As to claim 10, wherein said longitudinal slits (12) are located between said central longitudinal groove (3) and a tilting web (The material directly below 12) of said wiper blade carrying a wiping lip (2) thereof (2nd: Fig. 5).
As to claim 11, Boland discloses an end piece as a single constructional element arranged to be used in a windscreen wiper device according to any one of the preceding claims 1 through 10               (Figs. 3, 4 and 5C).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039.  The examiner can normally be reached on Monday - Friday 6:30 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles-Bosques can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/ANDREW A HORTON/Primary Examiner, Art Unit 3723